            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL J. ORTIZ-MEDINA,            :
          Plaintiff                :
                                   :            No. 1:19-cv-2133
          v.                       :
                                   :            (Judge Rambo)
E. BRADLEY, et al.,                :
         Defendants                :

                              ORDER

     AND NOW, on this 12th day of March 2020, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1.   The Court’s February 26, 2020 Order dismissing the above-captioned
          case for failure to prosecute (Doc. No. 11) is VACATED;

     2.   The amended complaint (Doc. No. 12) is DISMISSED for failure to
          state a claim upon which relief may be granted pursuant to 28 U.S.C.
          § 1915(e)(2)(B)(ii). Plaintiff may not file a second amended complaint
          in this matter; and

     3.   The above-captioned case shall remain CLOSED.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
